ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Sigismund John Albert Wysolmerski, to suspend the Respondent from the practice of law for three (3) years.
The Court, having considered the Petition, it is this 8th day of October, 1997,
ORDERED, that the Respondent, Sigismund John Albert Wysolmerski, be and he is hereby suspended from the practice of law in the State of Maryland for a period of three (3) years, effective immediately, and it is further,
ORDERED, that the Respondent’s Petition for Reinstatement in the State of Maryland shall be conditioned on Respondent’s prior reinstatement to the practice of law in Vermont, and it is further,
ORDERED, that the Clerk of this Court shall remove the name of Sigismund John Albert Wysolmerski from the register of attorneys in this Court, and certify that fact to the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-713.